DETAILED ACTION
Response to Amendment
The Amendment filed on February 02, 2022 has been entered. Claims 1-16 remain pending in the application, of which claims 7 and 8 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) and 103 rejections previously set forth in the Non-Final Office Action mailed on January 24, 2022. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 2 is objected to because of the following informality: “wherein” in line 6 should read “in which”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 2014/0305987), hereinafter Parihar, in view of Rector et al. (US 2015/0374373), hereinafter Rector.
Regarding claim 1, Parihar discloses a method for controlling a powered surgical stapler (2 in Figure 1) that includes an end effector (1000 in Figures 1 and 34-37) with jaws (1020 and 1040 in Figures 1 and 34-37) that are movable between an open position and a closed position (Paragraph 0211-0213) and a firing member (1110 or 1090 in Figures 35-37) that is movable between a starting position and an ending position within the end effector (Paragraph 0214), said method comprising:
installing a surgical staple cartridge (1060 in Figures 34-37) in one (1020) of the jaws (1020 and 1040) of the end effector (1000) (Paragraphs 0210 and 0211), wherein the end effector (1000) comprises an axially movable camming assembly (1092 in Figures 35-37) (Paragraphs 0214 and 0217);
generating a first rotary control motion (the rotation of 1080 in Figures 34-37) (Paragraph 0213);
converting the first rotary control motion (the rotation of 1080) to a first axial motion (the translation of 1072 and/or 1084 in Figures 34-36) (Paragraph 0213);
converting the first axial motion (the translation of 1072 and/or 1084) to a pivoting closure motion (the pivotal motion of 1040/1044/1042 in Figure 36) (Paragraph 0213);
applying the pivoting closure motion (the pivotal motion of 1040/1044/1042) to one (1040) of the jaws (1020 and 1040) to pivot the jaw (1040) to the closed position (Paragraph 0213);
generating a second rotary control motion (the rotation of 1102 in Figures 34-37) (Paragraph 0214); and
applying the second rotary control motion (the rotation of 1102) to the firing member (1110 or 1090) (Paragraph 0214).
However, Parihar does not disclose: the surgical staple cartridge comprises a camming assembly that is axially movable therein between an unfired position and a fired position; and preventing axial movement of the firing member from the starting position to the ending position unless the camming assembly in the installed surgical staple cartridge is in the unfired position.
Rector teaches that it was known to: provide a surgical staple cartridge (240 in Figure 13) with a camming assembly (278 in Figures 13 and 25A-F) that is axially movable therein between an unfired position (shown in Figure 25A) and a fired position (Paragraph 0213); and prevent axial movement of a firing member (280 and 282 collectively in Figures 13 and 25A-25F) from a starting position to an ending position (via 238 and 210 collectively in Figures 13, 23A, and 23B) unless the camming assembly (278) in the surgical staple cartridge (240) is in the unfired position (shown in Figure 25A) (Paragraphs 0225, 0230, and 0231); in order to prevent inadvertent firing of the firing member (280 and 282 collectively) so that tissue positioned between jaws (250 and 260 in Figures 13 and 25A-25F) of an end effector (250 and 260 collectively) is not severed without being stapled (Paragraph 0212).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar to incorporate the teachings of Rector by substituting the camming assembly (1092) of Parihar for a camming assembly as taught by Rector that is disposed in the surgical staple cartridge (1060 of Parihar) and axially movable therein between an unfired position and a fired position, and by preventing axial movement of the firing member (1110 or 1090) of Parihar from the starting position to the ending position unless the camming assembly in the installed surgical staple cartridge is in the unfired position, because doing so would prevent inadvertent firing of the firing member so that tissue positioned between the jaws (1020 and 1040 of Parihar) is not severed without being stapled.
Regarding claim 2, Parihar in view of Rector teaches that said preventing axial movement comprises:
engaging a firing member lockout system (238 and 210 collectively in Figure 13 of Rector) in a locked position (shown in Figure 23B of Rector) to prevent axial movement of the firing member (1110 or 1090 of Parihar, as modified in view of Rector) prior to said installing (Paragraph 0225 of Rector); and
maintaining the firing member lockout system (238 and 210 collectively of Rector) in the locked position (shown in Figure 23B of Rector) unless the camming assembly (278 of Rector) in the installed surgical staple cartridge (1060 of Parihar, as modified in view of Rector) is in the unfired position (shown in Figure 25A of Rector) in which the camming assembly unlockingly engages the firing member lockout system when the surgical staple cartridge is installed in the end effector (1000 of Parihar) (Paragraphs 0225, 0230, and 0231 of Rector).
Regarding claim 5, Parihar in view of Rector teaches that the camming assembly (278 of Rector) is configured to be axially moved through the surgical staple cartridge (1060 of Parihar) upon said generating the second rotary control motion (the rotation of 1102 of Parihar) (Paragraphs 0214 and 0217 of Parihar, because camming assembly 278 of Rector is pushed by firing member 1090 of Parihar).
Regarding claim 6, Parihar in view of Rector teaches that the end effector (1000 of Parihar) includes an onboard rotary firing drive shaft (1102 in Figures 35-37 of Parihar) that rotatably interfaces with the firing member (1110 or 1090 of Parihar) (Paragraph 0214 of Parihar) and that the camming assembly (278 of Rector) is configured to threadably interface with the onboard rotary firing drive shaft (1102 of Parihar) (because the camming assembly 278 of Rector is indirectly connected to and pushed by 1090+1112+1110 of Parihar and 1110 of Parihar which is threadably connected to 1102 of Parihar, Paragraph 0214 of Parihar).
Regarding claim 9, Parihar discloses that said generating the first rotary control motion (the rotation of 1080) in a first rotary direction is discontinued after said applying the pivoting closure motion (the pivotal motion of 1040/1044/1042) to the one (1040) of the jaws (1020 and 1040) to pivot the jaw (1040) to the closed position (Paragraph 0217).
Regarding claim 11, Parihar discloses a method for controlling a powered surgical stapler (2 in Figure 1) that includes an end effector (1000 in Figures 1 and 34-37) with jaws (1020 and 1040 in Figures 1 and 34-37) that are movable between an open position and a closed position by an axially movable closure member (1072 in Figures 34-36; or 1072 and 1084 collectively in 34-36) (Paragraph 0212 and 0213) and a firing member (1110 in Figures 35-37; or 1110, 1112, and 1090 collectively in Figures 35-37) that is axially movable between a starting position and an ending position within the end effector (Paragraph 0214), said method comprising:
installing a surgical staple cartridge (1060 in Figures 34-37) in one (1020) of the jaws (1020 and 1040) of the end effector (1000) (Paragraphs 0210 and 0211), wherein the end effector (1000) comprises an axially movable camming assembly (1092 in Figures 35-37) (Paragraphs 0214 and 0217);
applying a first rotary control motion (the rotation of 1080 in Figures 34-37) to the closure member (1072; or 1072 and 1084 collectively) to cause the closure member (1072; or 1072 and 1084 collectively) to apply a closure motion to the jaws (1020 and 1040) to move the jaws (1020 and 1040) to the closed position (Paragraph 0213); and
applying a second rotary control motion (the rotation of 1102 in Figures 34-37) to the firing member (1110; or 1110, 1112, and 1090 collectively) (Paragraph 0214).
However, Parihar does not disclose: the surgical staple cartridge comprises a camming assembly that is axially movable between an unfired position and a fired position; and preventing axial movement of the firing member from the starting position to the ending position unless the camming assembly in the installed surgical staple cartridge is in the unfired position.
Rector teaches that it was known to: provide a surgical staple cartridge (240 in Figure 13) with a camming assembly (278 in Figures 13 and 25A-F) that is axially movable between an unfired position (shown in Figure 25A) and a fired position (Paragraph 0213); and prevent axial movement of a firing member (280 and 282 collectively in Figures 13 and 25A-25F) from a starting position to an ending position (via 238 and 210 collectively in Figures 13, 23A, and 23B) unless the camming assembly (278) in the installed surgical staple cartridge (240) is in the unfired position (shown in Figure 25A) (Paragraphs 0225, 0230, and 0231), in order to prevent inadvertent firing of the firing member (280 and 282 collectively) so that tissue positioned between jaws (250 and 260 in Figures 13 and 25A-25F) of an end effector (250 and 260 collectively) is not severed without being stapled (Paragraph 0212).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar to incorporate the teachings of Rector by substituting the camming assembly (1092) of Parihar for a camming assembly as taught by Rector that is disposed in the surgical staple cartridge (1060 of Parihar) and axially movable between an unfired position and a fired position, and by preventing axial movement of the firing member (1110; or 1110, 1112, and 1090 collectively) of Parihar from the starting position to the ending position unless the camming assembly in the installed surgical staple cartridge is in the unfired position, because doing so would prevent inadvertent firing of the firing member so that tissue positioned between the jaws (1020 and 1040 of Parihar) is not severed without being stapled.
Regarding claim 12, Parihar in view of Rector teaches that said preventing axial movement comprises:
engaging a firing member lockout system (238 and 210 collectively in Figure 13 of Rector) in a locked position (shown in Figure 23B of Rector) to prevent axial movement of the firing member (1110 or 1090 of Parihar, as modified in view of Rector) prior to said installing (Paragraph 0225 of Rector); and
maintaining the firing member lockout system (238 and 210 collectively of Rector) in the locked position (shown in Figure 23B of Rector) unless the camming assembly (278 of Rector) in the installed surgical staple cartridge (1060 of Parihar, as modified in view of Rector) unlockingly engages the firing member lockout system when the surgical staple cartridge is installed in the end effector (1000 of Parihar) (Paragraphs 0225, 0230, and 0231 of Rector).
Regarding claim 15, Parihar discloses that said applying the first rotary control motion (the rotation of 1080 in Figures 34-37) to the closure member (1072 and 1084 collectively) to cause the closure member (1072 and 1084 collectively) to apply the closure motion to the jaws (1020 and 1040) to move the jaws (1020 and 1040) to the closed position comprises energizing a closure motor (802 in Figure 32) to apply a rotary closure motion to a rotary closure shaft (1080 in Figures 34-37) that rotatably interfaces with the closure member (1072 and 1084 collectively) (Paragraphs 0204 and 0213) and that said applying the second rotary control motion (the rotation of 1102) to the firing member (1110, 1112, and 1090 collectively) comprises energizing a firing motor (805 in Figure 32) to apply a rotary firing motion to a firing drive shaft (1102 in Figures 34-37) that rotatably interfaces with the firing member (1110, 1112, and 1090 collectively) (Paragraphs 0204 and 0213).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Rector in further view of Cropper, IV et al. (US 2015/0136833), hereinafter Cropper.
Regarding claim 3, Parihar in view of Rector teaches all the limitations of the claim as stated above except: preventing the jaw configured to receive the pivoting closure motion from moving to the closed position unless the installed surgical staple cartridge is compatible with the end effector.
Cropper teaches that it was known to prevent a jaw (220 in Figure 6) of an end effector (200 in Figure 6) configured to receive a pivoting closure motion from moving to a closed position (via 250 in Figure 6) unless an installed surgical staple cartridge (300 in Figure 6) is compatible with the end effector (200), in order to prevent closure of the jaw (220) when the surgical staple cartridge (300) has not been properly installed in a second jaw (210 in Figure 6) of the end effector (200) (Paragraphs 0091, 0097, and 0098).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have prevented the jaw (1040 of Parihar) configured to receive the pivoting closure motion from moving to the closed position unless the installed surgical staple cartridge (1060 of Parihar) is compatible with the end effector (1000 of Parihar), as taught by Cropper, because doing so would prevent closure of the jaw when the surgical staple cartridge has not been properly installed in the second jaw (1020 of Parihar) of the end effector and thereby prevent improper/unsafe firing of the end effector.
Regarding claim 4, Parihar in view of Rector in further view of Cropper teaches that said preventing the jaw (1040 of Parihar as modified in view of Cropper) configured to receive the pivoting closure motion from moving to the closed position comprises:
engaging a closure lockout system (250 in Figure 6 of Cropper) in a locked open position (the distal-most position of 250 shown in Figures 16 and 17 of Cropper) to prevent the jaw (1040 of Parihar as modified in view of Cropper) configured to receive the pivoting closure motion from pivoting in response thereto (Paragraphs 0091 and 0097 of Cropper); and
maintaining the closure lockout system (250 of Cropper) in the locked open position (the distal-most position of 250 of Cropper) unless an unlocking feature (320 in Figures 14 and 15 of Cropper) is present on the installed surgical staple cartridge (1060 of Parihar as modified in view of Cropper) to unlockingly engage the closure lockout system (250 of Cropper) when the surgical staple cartridge is installed in the end effector (1000 of Parihar as modified in view of Cropper) (Paragraph 0098 of Cropper).

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Rector in further view of Morgan et al. (US 2016/0058441), hereinafter Morgan.
Regarding claim 10, Parihar in view of Rector teaches all the limitations of the claim as stated above except: said generating the first rotary control motion in a first rotary direction is maintained during said applying the second rotary control motion to the firing member.
Morgan teaches that it was known to generate a first control motion (the control motion which distally translates 4168 in Figures 107 and 108) in a first direction and maintain said generating the first control motion in the first direction during applying a second control motion (the control motion which distally translates a firing member such as 1120 in Figures 5-8 to fire fasteners from end effector 4170 as described in Paragraph 0378 lines 15-18) to a firing member (such as 1120 in Figures 5-8), in order to improve closing of an end effector (4170 in Figures 107 and 108) and clamping of tissue by the end effector and prevent twisting and/or shifting of the end effector (4170) during firing of fasteners from the end effector (Paragraph 0378).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar in view of Rector to incorporate the teachings of Morgan by maintaining said generating the first rotary control motion in a first rotary direction during said applying the second rotary control motion to the firing member (1110 or 1090 of Parihar), because doing so would achieve the predictable results of improving closing of the end effector (1000 of Parihar as modified in view of Rector) and clamping of tissue by the end effector, preventing twisting and/or shifting of the end effector during firing of fasteners from the end effector, and reducing the time necessary to complete the entire stapling operation. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 13, Parihar in view of Rector teaches all the limitations of the claim as stated above except: said applying the first rotary control motion is maintained during said applying the second rotary control motion to the firing member.
Morgan teaches that it was known to apply a first control motion (the control motion which distally translates 4168 in Figures 107 and 108) and maintain said applying the first control motion during applying a second control motion (the control motion which distally translates a firing member such as 1120 in Figures 5-8 to fire fasteners from end effector 4170 as described in Paragraph 0378 lines 15-18) to a firing member (such as 1120 in Figures 5-8), in order to improve closing of an end effector (4170 in Figures 107 and 108) and clamping of tissue by the end effector and prevent twisting and/or shifting of the end effector (4170) during firing of fasteners from the end effector (Paragraph 0378).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar in view of Rector to incorporate the teachings of Morgan by maintaining said applying the first rotary control motion during said applying the second rotary control motion to the firing member (1110 of Parihar; or 1110, 1112, and 1090 collectively of Parihar), because doing so would achieve the predictable results of improving closing of the end effector (1000 of Parihar as modified in view of Rector) and clamping of tissue by the end effector, preventing twisting and/or shifting of the end effector during firing of fasteners from the end effector, and reducing the time necessary to complete the entire stapling operation. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14, Parihar in view of Rector teaches all the limitations of the claim as stated above except: said applying the first rotary control motion is periodically maintained during said applying the second rotary control motion to the firing member while the firing member moves from the starting position to the ending position within the end effector.
Morgan teaches that it was known to apply a first control motion (the control motion which distally translates 4168 in Figures 107 and 108) and periodically maintain said applying the first control motion during applying a second control motion (the control motion which distally translates a firing member such as 1120 in Figures 5-8 to fire fasteners from end effector 4170 as described in Paragraph 0378 lines 15-18) to a firing member (such as 1120 in Figures 5-8) while the firing member moves from a starting position to an ending position within an end effector (4170 in Figures 107 and 108), in order to improve closing of an end effector (4170) and clamping of tissue by the end effector and prevent twisting and/or shifting of the end effector (4170) during firing of fasteners from the end effector (Paragraph 0378).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar in view of Rector to incorporate the teachings of Morgan by periodically maintaining said applying the first rotary control motion during said applying the second rotary control motion to the firing member (1110 of Parihar; or 1110, 1112, and 1090 collectively of Parihar) while the firing member moves from the starting position to the ending position within the end effector (1000 of Parihar as modified in view of Rector), because doing so would achieve the predictable results of improving closing of the end effector and clamping of tissue by the end effector, preventing twisting and/or shifting of the end effector during firing of fasteners from the end effector, and reducing the time necessary to complete the entire stapling operation. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Rector in further view of Whitman et al. (US 6,793,652), hereinafter Whitman.
Regarding claim 16, Parihar discloses discontinuing said energizing of the closure motor (802) after the closure member (1072; or 1072 and 1084 collectively) has moved the jaws (1020 and 1040) to the closed position (Paragraphs 0217 and 0204).
However, Parihar in view of Rector does not teach: monitoring an amount of current drawn by the firing motor while the firing member is moved from the starting position to the ending position; and re-energizing the closure motor to apply rotary closure motions to the closure member when the amount of current drawn by the firing motor exceeds a predetermined threshold.
Whitman teaches that it was known to: monitor an amount of current drawn by a firing motor (the “firing motor” described in Col. 15 lines 27-64) while a firing member (264 in Figure 9) is moved from a starting position to an ending position; and re-energizing the closure motor (the “unclamp motor” described in Col. 16 lines 22 – Col. 17 line 2) to apply rotary closure motions to the closure member when the amount of current drawn by the firing motor exceeds a predetermined threshold (the “hardware current limit” described in Col. 15 lines 40-53), in order to ensure full unclamping/opening of jaws of an end effector only after successful completion of a stapling operation (Col. 15 line 40 – Col. 17 line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar in view of Rector to incorporate the teachings of Whitman by: monitoring an amount of current drawn by the firing motor (805 of Parihar) while the firing member (1110, 1112, and 1090 collectively of Parihar) is moved from the starting position to the ending position; and re-energizing the closure motor (802 of Parihar) to apply rotary closure motions to the closure member (1072 and 1084 collectively of Parihar) when the amount of current drawn by the firing motor exceeds a predetermined threshold; because doing so would ensure full unclamping/opening of the jaws (1020 and 1040 of Parihar) of the end effector (1000 of Parihar as modified in view of Rector) only after successful completion of a stapling operation.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (note that a new embodiment of Rector is being used in the current rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731